 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-0114-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JAMEL DUPRE STINSON,                               DATE: June 14, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for a status conference and motion hearing on May

21 10, 2021.

22          2.     On May 10, 2021, the Court heard the parties’ argument on the defendant’s pending

23 motion, ordered further briefing, and set a continued motion hearing for June 14, 2021.

24          3.     Time had previously been excluded until May 10, 2021.

25          4.     By this stipulation, defendant now to exclude time between May 10, 2021, and June 14,

26 2021, under Local Codes T4 & E.
27          5.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      The government has represented that the discovery associated with this case


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           includes a forensic cellular phone extraction, over 200 pages of investigative reports, related

 2           documents, photographs, audio recordings, and criminal history documents. All of this

 3           discovery has been either produced directly to counsel and/or made available for inspection and

 4           copying. Additional discovery consisting of search warrants and laboratory test results were

 5           recently provided.

 6                    b)    Counsel for defendant desires additional time with his client, review the current

 7           and forthcoming discovery, conduct investigation related to the charges, discuss potential

 8           resolutions with his client, continue preparation for the pending motion, and to otherwise prepare

 9           for trial.

10                    c)    Counsel for defendant believes that failure to grant the above-requested

11           continuance would deny him/her the reasonable time necessary for effective preparation, taking

12           into account the exercise of due diligence.

13                    d)    The government does not object to the continuance.

14                    e)    Based on the above-stated findings, the ends of justice served by continuing the

15           case as requested outweigh the interest of the public and the defendant in a trial within the

16           original date prescribed by the Speedy Trial Act.

17                    f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18           et seq., within which trial must commence, the time period of May 10, 2021 to June 14, 2021,

19           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20           because it results from a continuance granted by the Court at defendant’s request on the basis of

21           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22           of the public and the defendant in a speedy trial.

23                    g)    In addition, an exclusion of time is also appropriate on the basis of the pending

24           motion to suppress filed at ECF NO. 14, on the basis of 18 U.S.C. §3161(h)(1)(D) [Local Code

25           E].

26 //
27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          6.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6 Dated: May 10, 2021                                       PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ ADRIAN T. KINSELLA
                                                             ADRIAN T. KINSELLA
 9                                                           Assistant United States Attorney
10

11 Dated: May 11, 2021                                       /s/ DOUGLAS BEEVERS
                                                             DOUGLAS BEEVERS
12
                                                             Counsel for Defendant
13                                                           JAMEL DUPRE STINSON
                                                             As authorized on May 11, 2021
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: May 12, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
